Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  
In claim 8, line 7-9, “…based on the plurality of echo signals, identify a target boundary…” should be “…based on the plurality of echo signals, or identify a target boundary…”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 12-13, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McMorrow et al. (US 8167803 B2, published May 1, 2012 with a priority date of May 15, 2008), hereinafter referred to as McMorrow.
Regarding claim 1, McMorrow teaches a method performed by a computing device, the method comprising: 
Transmitting, by the computing device, ultrasound signals using an ultrasound probe (see Fig. 1A, transceiver 10A) toward an area of interest in a patient's body, wherein the ultrasound signals include a 
Receiving, by the computing device, echo signals from the area of interest based on the transmitted ultrasound signals (see col. 5, lines 1-3 – “…collecting ultrasound echoes returning from the organ cavity and generating signals from the ultrasound echoes…”); 
Obtaining, by the computing device, a fundamental frequency echo signal and at least one harmonic frequency echo signal from the received echo signals (see col. 5, lines 3-6 – “…identifying within the ultrasound signals those attributable to fundamental ultrasound frequencies or those attributable to harmonic ultrasound frequencies.”); and 
Generating, by the computing device, a visual representation of the area of interest based on the obtained fundamental frequency echo signal and the obtained at least one harmonic frequency echo signal (see col. 5, lines 6-10 – “…the fundamental frequency derived signals and the harmonic frequency derived signals undergo signal processing via computer executable program instructions to present an image of the organ on a display and/or its organ cavity.”).
Regarding claim 2, McMorrow further teaches wherein transmitting the ultrasound signals using an ultrasound probe (see Fig 1A, transceiver 10A) includes: transmitting a broadband ultrasound signal (col. 7, lines 54-57 – “…the transceiver 10A transmits ultrasound signals in a range that extends from approximately about two megahertz (MHz) to approximately about ten MHz. Ultrasound energies beyond 10 MHz may be used.”).
Regarding claim 12, McMorrow teaches a system comprising: 
An ultrasound probe (see Fig. 1A, transceiver 10A); and 

Communicate with the ultrasound probe (see col. 7, lines 58-62 – “…the transceiver 10A may be operably coupled to an ultrasound system that may be configured to generate ultrasound energy at a predetermined frequency and/or pulse repetition rate and to transfer the ultrasound energy to the transceiver 10A.”); 
Transmit ultrasound signals via the ultrasound probe toward an area of interest in a patient's body, wherein the ultrasound signals include a fundamental frequency signal and at least one harmonic frequency signal (see col. 4, para. 8, lines 2-4 – “…transmitting ultrasound energy having at least one of a fundamental and harmonic frequency to the organ cavity…”); 
Receive echo signals from the area of interest based on the transmitted ultrasound signals (see col. 5, lines 1-3 – “…collecting ultrasound echoes returning from the organ cavity and generating signals from the ultrasound echoes…”); 
Obtain a fundamental frequency echo signal and at least one harmonic frequency echo signal from the received echo signals (see col. 5, lines 3-6 – “…identifying within the ultrasound signals those attributable to fundamental ultrasound frequencies or those attributable to harmonic ultrasound frequencies.”); and
Generate a visual representation of the area of interest based on the obtained fundamental frequency echo signal and the obtained at least one harmonic frequency echo signal (see col. 5, lines 6-10 – “…the fundamental frequency derived signals and the harmonic frequency derived signals undergo signal processing via computer executable program instructions to present an image of the organ on a display and/or its organ cavity.”).


Regarding claim 20, McMorrow teaches a device (see Fig. 1A, transceiver 10A) comprising: 
Logic (see col. 7, lines 62-65 – “The system also includes a processor that may be configured to process reflected ultrasound energy that is received by the transceiver 10A to produce an image of the scanned anatomical region.”) configured to: 
Transmit ultrasound signals via an ultrasound probe toward an area of interest in a patient's body, wherein the ultrasound signals include a fundamental frequency signal and at least one harmonic frequency signal (see col. 4, para. 8, lines 2-4 – “…transmitting ultrasound energy having at least one of a fundamental and harmonic frequency to the organ cavity…”); 
Receive echo signals from the area of interest based on the transmitted ultrasound signals (see col. 5, lines 1-3 – “…collecting ultrasound echoes returning from the organ cavity and generating signals from the ultrasound echoes…”); 
Obtain a fundamental frequency echo signal and at least one harmonic frequency echo signal from the received echo signals (see col. 5, lines 3-6 – “…identifying within the ultrasound signals those attributable to fundamental ultrasound frequencies or those attributable to harmonic ultrasound frequencies.”); and 
Generate a visual representation of the area of interest based on the obtained fundamental frequency echo signal and the obtained at least one harmonic frequency echo signal (see col. 5, lines 6-10 – “…the fundamental frequency derived signals and the harmonic frequency derived signals undergo signal processing via computer executable program instructions to present an image of the organ on a display and/or its organ cavity.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over McMorrow in view of Rafter et al. (US 6425869 B1, published July 30, 2002 with a priority date of July 18, 2000), hereinafter referred to as Rafter.
Regarding claim 3, McMorrow teaches a method wherein the ultrasound signals include a fundamental frequency signal and at least one harmonic frequency signal, as disclosed in claim 1.
McMorrow does not explicitly teach wherein the at least one harmonic frequency signal includes a non-integer harmonic signal.
Whereas, Rafter, in the same field of endeavor, teaches a method wherein the at least one harmonic frequency signal includes a non-integer harmonic signal (see Fig. 1; see col. 8, lines 7-10, 15-16 – “… it is known that subharmonic, harmonic, and ultraharmonic responses may be created at the tissue boundary between tissue layer 113 and the internal target 121.…subharmonic and ultraharmonic responses may be designated as non-integer harmonic responses.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one harmonic frequency signal, as disclosed in McMorrow, by having the ultrasound signal include a subharmonic or fraction harmonic frequency signal, as disclosed in Rafter. One of ordinary skill in the art would have been motivated to make this modification in order to utilize contrast agents and provide contrast to multiple targets in the tissue at various frequencies, as taught in Rafter (see col. 8, lines 1-16). 
Regarding claim 4, McMorrow teaches a method wherein receiving echo signals from the area of interest based on the transmitted ultrasound signals, as disclosed in claim 1.
McMorrow does not explicitly teach obtaining the fundamental frequency echo signal and the at least one harmonic frequency echo signal from the received echo signals includes: retrieving an echo signal corresponding to a non-integer harmonic of the fundamental frequency.
Whereas, Rafter, in the same field of endeavor, teaches wherein obtaining the fundamental frequency echo signal and the at least one harmonic frequency echo signal from the received echo signals includes: retrieving an echo signal corresponding to a non-integer harmonic of the fundamental frequency (see Fig. 1, see transducer 102, ultrasonic reflections 117; see col. 8, lines 7-12, 15-16 – “… it is known that subharmonic, harmonic, and ultraharmonic responses may be created at the tissue boundary between tissue layer 113 and the internal target 121. The internal target 121 alone will produce harmonic responses at integer multiples of the fundamental frequency…subharmonic and ultraharmonic responses may be designated as non-integer harmonic responses.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound echo signals, as disclosed in McMorrow, by having the ultrasound echo signals correspond to the fundamental and non-inter harmonic frequency signals, as disclosed in Rafter. One of ordinary skill in the art would have been motivated to make this modification in order to utilize contrast agents and provide contrast to multiple targets in the tissue at various frequencies, as taught in Rafter (see col. 8, lines 1-16).

Claims 5, 7-11, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over McMorrow in view of Hossack et al. (US 6132374 A, published October 17, 2000 with a priority date of August 1, 1997), hereinafter referred to as Hossack.
Regarding claim 5, McMorrow teaches a method wherein receiving echo signals from the area of interest based on the transmitted ultrasound signals, as disclosed in claim 1.
McMorrow does not explicitly teach wherein obtaining the fundamental frequency echo signal and the at least one harmonic frequency echo signals from the received echo signals includes: retrieving a plurality of echo signals corresponding to a plurality of harmonics of the fundamental frequency using a plurality of bandpass filters.
Whereas, Hossack, in the same field of endeavor, expressly teaches wherein obtaining the fundamental frequency echo signal and the at least one harmonic frequency echo signals from the received echo signals includes: retrieving a plurality of echo signals corresponding to a plurality of harmonics of the fundamental frequency using a plurality of bandpass filters (see Fig. 4; see col. 3, lines 59-63 – “The bandpass filter 50 passes the harmonic component of the received ultrasonic energy while blocking the fundamental component, and the filter 52 passes the fundamental component of the received ultrasonic energy while blocking the harmonic component.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound echo signals, as disclosed in McMorrow, by filtering the ultrasound echo signals using bandpass filters, as disclosed in Hossack. One of ordinary skill in the art would have been motivated to make this modification in order to separately adjust the fundamental and harmonic frequency signals to produce an appropriate contrast between the near-field and the far-field regions of a composite image (see col. 5, lines 1-13; see Fig. 4, gains 54 and 56, summer 58).
Regarding claims 7-9, McMorrow in view of Hossack teaches filtering ultrasonic fundamental and harmonic echo signals using bandpass filters, as disclosed in claim 5.  
Regarding claim 7, McMorrow further teaches wherein generating the visual representation of the area of interest includes: generating a plurality of ultrasound images, wherein a particular one of the plurality of ultrasound images is based on a particular one of the plurality of echo signals (see col. 10, lines 22-27 – “The number and location of the internal scan lines emanating from the transceivers 10A-10E may thus be distributed within the scan cone 30 at different positional coordinates as required to sufficiently visualize structures or images within a region of interest (ROI) in a patient.”).
Regarding claim 8, McMorrow further teaches wherein generating the visual representation of the area of interest includes: providing the plurality of echo signals as inputs into a classifier, wherein the classifier is trained to at least one of: distinguish between a first target and a second target in the area of interest based on the plurality of echo signals, identify an area that includes a target in the area of interest based on the plurality of echo signals, identify a target boundary in the area of interest based on the plurality of echo signals (see Fig. 18, scan line 302, echo histogram 302A; see col. 3, lines 13-17 – “…distinguish the bladder region from the uterus along scan line. If the scan is on a female patient (gender information provided by user), a boundary between uterus and bladder region is observable and the uterus presents itself under the bladder if both regions appear on a scan line.”).
Regarding claim 9, McMorrow teaches further comprising: calculating a plurality of parameters between the plurality of echo signals (col. 22, lines 1-3 – “The parameters used for uterus detection depend on software versions utilized to signal process scan data received from transceivers 10A-B…”).
Regarding claim 10, McMorrow further teaches wherein generating the visual representation of the area of interest includes: generating a plurality of ultrasound images, wherein a particular one of the plurality of ultrasound images is based on a particular one of the plurality of parameters (see col. 22, lines 8-10 – “Particular values of A, B, C, and D can define a particular plane detected by a given transceiver 10A-B design.”).
Regarding claim 11, McMorrow further teaches wherein generating the visual representation of the area of interest includes: providing the plurality of power ratios as inputs into a classifier, wherein the classifier is trained to at least one of: distinguish between a first target and a second target in the area of interest based on the plurality of power ratios, identify an area that includes a target in the area of interest based on the plurality of power ratios, or identify a target boundary in the area of interest based on the plurality of power ratios (see Abstract, lines 6-11 – “The neural network algorithms, refined for detection of the bladder and to ascertain the presence or absence of a uterus, is optimally applied to better segment and thus confer the capability to optimize measurement of bladder geometry, area, and volumes.”; see Fig. 39; see col. 4, lines 4-7 – “…comparison of the bladder line classification results between the method using harmonic ratio as a feature and the method without using harmonic ratio as a feature.”).
Regarding claim 14, McMorrow teaches a system wherein receiving echo signals from the area of interest based on the transmitted ultrasound signals, as disclosed in claim 12.
McMorrow does not explicitly teach wherein wherein, when obtaining the fundamental frequency echo signal and the at least one harmonic frequency echo signal from the received echo signals, the controller unit is further configured to: retrieve a plurality of echo signals corresponding to a plurality of harmonics of the fundamental frequency using a plurality of bandpass filters.
Whereas Hossack, in the same field of endeavor, expressly teaches wherein, when obtaining the fundamental frequency echo signal and the at least one harmonic frequency echo signal from the received echo signals, the controller unit is further configured to: retrieve a plurality of echo signals corresponding to a plurality of harmonics of the fundamental frequency using a plurality of bandpass filters (see Fig. 4; see col. 3, lines 59-63 – “The bandpass filter 50 passes the harmonic component of the received ultrasonic energy while blocking the fundamental component, and the filter 52 passes the fundamental component of the received ultrasonic energy while blocking the harmonic component.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound echo signals, as disclosed in McMorrow, by filtering the ultrasound echo signals using bandpass filters, as disclosed in Hossack. One of ordinary skill in the art would have been motivated to make this modification in order to separately adjust the fundamental and harmonic frequency signals to produce an appropriate contrast between the near-field and the far-field regions of a composite image (see col. 5, lines 1-13; see Fig. 4, gains 54 and 56, summer 58).
Regarding claims 15-17, McMorrow in view of Hossack teaches filtering ultrasonic fundamental and harmonic echo signals using bandpass filters, as disclosed in claim 14.  
Regarding claim 15, McMorrow further teaches wherein, when generating the visual representation of the area of interest, the controller unit is further configured to: generate a plurality of ultrasound images, wherein a particular one of the plurality of ultrasound images is based on a particular one of the plurality of echo signals (see col. 10, lines 22-27 – “The number and location of the internal scan lines emanating from the transceivers 10A-10E may thus be distributed within the scan cone 30 at different positional coordinates as required to sufficiently visualize structures or images within a region of interest (ROI) in a patient.”).
Regarding claim 16, McMorrow further teaches wherein, when generating the visual representation of the area of interest, the controller unit is further configured to: provide the plurality of echo signals as inputs into a classifier, wherein the classifier is trained to at least one of: distinguish between a first target and a second target in the area of interest based on the plurality of echo signals, identify an area that includes a target in the area of interest based on the plurality of echo signals, or identify a target boundary in the area of interest based on the plurality of echo signals (see Fig. 18, scan line 302, echo histogram 302A; see col. 3, lines 13-17 – “…distinguish the bladder region from the uterus along scan line. If the scan is on a female patient (gender information provided by user), a boundary between uterus and bladder region is observable and the uterus presents itself under the bladder if both regions appear on a scan line.”).
Regarding claim 17, McMorrow further teaches wherein the controller unit is further configured to: calculate a plurality of parameters between the plurality of echo signals (col. 22, lines 1-3 – “The parameters used for uterus detection depend on software versions utilized to signal process scan data received from transceivers 10A-B…”).
Regarding claim 18, McMorrow further teaches wherein, when generating the visual representation of the area of interest, the controller unit is further configured to: generate a plurality of ultrasound images, wherein a particular one of the plurality of ultrasound images is based on a particular one of the plurality of parameters (see Abstract, lines 6-11 – “The neural network algorithms, refined for detection of the bladder and to ascertain the presence or absence of a uterus, is optimally applied to better segment and thus confer the capability to optimize measurement of bladder geometry, area, and volumes.”; see Fig. 39; see col. 4, lines 4-7 – “…comparison of the bladder line classification results between the method using harmonic ratio as a feature and the method without using harmonic ratio as a feature.”).
Regarding claim 19, McMorrow further wherein, when generating the visual representation of the area of interest, the controller unit is further configured to: provide the plurality of parameters as inputs into a classifier, wherein the classifier is trained to at least one of: distinguish between a first target and a second target in the area of interest based on the plurality of parameters, identify an area that includes a target in the area of interest based on the plurality of parameters, or identify a target boundary in the area of interest based on the plurality of parameters (see Abstract, lines 6-11 – “The neural network algorithms, refined for detection of the bladder and to ascertain the presence or absence of a uterus, is optimally applied to better segment and thus confer the capability to optimize measurement of bladder geometry, area, and volumes.”; see col. 22, lines 1-3– “The parameters used for uterus detection depend on software versions utilized to signal process scan data received from transceivers 10A-B…”; see Table 1 – parameters used for uterus detection). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over McMorrow in view of Hossack as applied to claim 5 above, and in further view of Sarvazyan et al. (US 8419643 B2, published April 16, 2013 with a priority date of September 21, 2006), hereinafter referred to as Sarvazyan.
Regarding claim 6, McMorrow in view of Hossack teaches filtering ultrasonic fundamental and harmonic echo signals using bandpass filters, as disclosed in claim 5.  
McMorrow in view of Hossack does not explicitly teach retrieving the plurality of echo signals includes performing at least one of: a Short-Time Fourier Transform (STFT) operation, a Wavelet Decomposition (WD), or a Wavelet Packet Decomposition (WPD) operation.
Whereas, Sarvazyan, in the same field of endeavor, expressly teaches retrieving the plurality of echo signals includes performing at least one of: a Short-Time Fourier Transform (STFT) operation, a Wavelet Decomposition (WD), or a Wavelet Packet Decomposition (WPD) operation (see col. 5, lines 24-31– “In the received waveform, the arrival time of the slower types of waves – guided and surface waves – are masked by the signal from the fast longitudinal waves. Separation of these waves can be achieved by wavelet analysis. In certain predetermined time interval, the central peak of the wave packet of the guided or surface wave mode is determine by the maximum of the wavelet function similar to the wavelet function for the corresponding excitation waveform.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified filtering ultrasonic fundamental and harmonic echo signals using bandpass filters, as disclosed in McMorrow in view of Hossack, by including wavelet analysis, as disclosed in Sarvazyan. One of ordinary skill in the art would have been motivated to make this modification in order to further process the frequencies to find the true fundamental frequency and serve as an indicator of possible local changes in bone structure, as taught in Sarvazyan (see col. 5, lines 31-35, 46-56).
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Angelsen et al. (US 20060052699 A1, published date March 9, 2006 with a priority date of August 16, 2005) discloses an acoustic imaging system providing images with reduced noise and images nonlinear scattering and propagation parameters of the object. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.C./Examiner, Art Unit 3793                                                                                                                                                                                                        

/Bill Thomson/Supervisory Patent Examiner, Art Unit 3793